     Case: 1:20-cv-02421 Document #: 17 Filed: 04/23/20 Page 1 of 18 PageID #:558




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

CHRISTIAN DIOR COUTURE, S.A.,
                                              Case No. 20-cv-02421
              Plaintiff,
v.                                            Judge Robert W. Gettleman

CHINABRANDMALL.COM, et al.,                   Magistrate Judge Susan E. Cox

              Defendants.




                            Declaration of Nicolas Lambert




                                          1
     Case: 1:20-cv-02421 Document #: 17 Filed: 04/23/20 Page 2 of 18 PageID #:559




                         DECLARATION OF NICOLAS LAMBERT

       I, Nicolas Lambert, declare and state as follows:

1.     This declaration is based upon my personal knowledge of the facts stated herein or on the

       business records that were made at the time or in the regular course of business. If called

       as a witness, I could and would testify to the statements made herein.

2.     I have been employed by LVMH Moët Hennessy Louis Vuitton SA (“LVMH”) in Paris,

       France since 2016 and I am duly empowered to represent Christian Dior Couture, S.A.

       (“Dior”).   In my capacity as LVMH’s Head of Online Markets Protection, I am

       responsible, in part, for Dior’s trademark and anti-counterfeiting efforts in connection

       with Internet related matters. I am knowledgeable about or have access to business

       records concerning all information referenced herein, including, but not limited to, Dior’s

       trademarks, copyrights, other intellectual property, sales, on-line sales, advertising,

       marketing, media coverage and anti-counterfeiting activities. I make this declaration

       from matters within my own knowledge save where otherwise stated.

3.     Dior is a world-famous couturier engaged in the business of styling and selling diverse

       articles of men’s and women’s apparel and fashion accessories. Dior is famous for its

       leadership, style, excellence, and quality in the field of fashion, and is widely recognized

       as one of the principal style innovators and leaders in the fashion field. Dior is engaged in

       the manufacture, sale and distribution of prestigious, high-quality, luxury merchandise,

       including a wide variety of clothing and fashion accessories, eyewear, leather goods,

       jewelry, watches, and other similar items sold throughout the United States (collectively,

       the “Dior Products”), all of which prominently display its famous, internationally-

       recognized and federally-registered trademarks, including CHRISTIAN DIOR, DIOR,



                                                 2
     Case: 1:20-cv-02421 Document #: 17 Filed: 04/23/20 Page 3 of 18 PageID #:560




       CD, and           (the “Cannage Design”).       Dior Products have become enormously

       popular and even iconic, driven by Dior’s arduous quality standards and innovative

       designs. Among the purchasing public, genuine Dior Products are instantly recognizable

       as such. In the United States and around the world, the Dior brand has come to symbolize

       high quality, and Dior Products are among the most recognizable of their kind in the

       world.

4.     Dior Products are distributed and sold to consumers through retailers throughout the

       United States in company-operated Dior boutiques and in high-quality department stores

       in Illinois such as Barneys, Bloomingdales, Nordstrom, Neiman Marcus, and Saks Fifth

       Avenue.

5.     Dior incorporates a variety of distinctive marks in the design of its various Dior Products.

       As a result of its long-standing use, Dior owns common law trademark rights in its

       trademarks. Dior has also registered its trademarks with the United States Patent and

       Trademark Office. Dior Products typically include at least one of Dior’s registered

       trademarks and/or copyrighted designs (the “Dior Copyrighted Designs”). Often several

       Dior marks are displayed on a single product. Dior uses its trademarks in connection with

       the marketing of its Dior Products, including the following marks which are collectively

       referred to as the “CHRISTIAN DIOR Trademarks.”

REGISTRATION    REGISTERED                  REGISTRATION           INTERNATIONAL
   NUMBER       TRADEMARK                        DATE                  CLASSES
543,994      CHRISTIAN DIOR                 June 19, 1951 For: Handbags and pocketbooks
                                                          in Class 018.




                                                3
   Case: 1:20-cv-02421 Document #: 17 Filed: 04/23/20 Page 4 of 18 PageID #:561




580,207       CHRISTIAN DIOR         September 22,   For: Jewelry for personal wear,
                                     1953            not including watches-namely,
                                                     trinkets, necklaces, bracelets,
                                                     finger rings, earrings, brooches,
                                                     and ornamental clips made in
                                                     whole of, in part of, or plated with
                                                     precious metals in class 014.

954,404       CHRISTIAN DIOR         March 6, 1973   For: Eyeglass frames, sunglasses
                                                     and eyeglass cases in Class 009.

1,123,944     CD                     August 14,      For: Optical apparatus – namely,
                                     1979            eyeglass frames in Class 009.

                                                     For: Jewelry and horological
                                                     instruments – namely, women’s
                                                     costume jewelry, bracelets, and
                                                     watches for men and women in
                                                     Class 014.

                                                     For: Articles made from leather
                                                     and imitations thereof, namely,
                                                     luggage for men and women in
                                                     Class 018.

                                                     For: Women’s blouses, skirts,
                                                     dresses, jackets, suits, coats;
                                                     Men’s suits, belts and sport
                                                     jackets in Class 025.

1,776,536                            June 15, 1993   For: Carry-on bags; change
                                                     purses; clutch bags; clutch purses;
                                                     golf umbrellas; handbags;
                                                     luggage; passport cases, holders or
                                                     wallets; pocketbooks; purses;
                                                     shoulder bags; all-purpose sports
                                                     bags; suitcases; tote bags; travel
                                                     bags; and wallets in Class 018.

                                                     For: Clothing for use by men,
                                                     women and children; namely,
                                                     blouses; gloves; vests in Class
                                                     025.




                                        4
   Case: 1:20-cv-02421 Document #: 17 Filed: 04/23/20 Page 5 of 18 PageID #:562




1,872,313                            January 10,      For: Eyeglass frames and parts
                                     1995             thereof; sunglasses in Class 009.

                                                      For: Rings in Class 014.



1,923,564                            October 3,       For: Belt buckles of precious
                                     1995             metals for clothing; brooches;
                                                      charms; costume jewelry; ear
                                                      clips; jewelry; jewelry lapel pins;
                                                      ornamental pins; pendants; watch
                                                      bands; watch chains; watch fobs;
                                                      and watches in Class 014.

                                                      For: billfolds; business card cases;
                                                      carry-on bags; change purses;
                                                      clutch bags; clutch purses; coin
                                                      purses; credit card cases;
                                                      drawstring pouches; handbags;
                                                      key cases; overnight bags;
                                                      passport cases, holders or wallets;
                                                      purses; shoulder bags; and wallets
                                                      in Class 018.

2,240,163                            April 20, 1999   For: clutch bags, change purses,
                                                      pocketbooks, purses, wallets in
                                                      class 018.




3,561,323                            January 13,      For: optical apparatus and
                                     2009             instruments, namely, spectacles,
                                                      sunglasses, spectacle cases, and
                                                      spectacle frames in Class 009.

2,749,176                            August 12,       For: Athletic bags; attache cases;
                                     2003             baby carriers worn on the body;
                                                      backpacks; beach bags; beach
                                                      umbrellas; billfolds; book bags;
                                                      briefcase-type portfolios;
                                                      briefcases; business card cases;
                                                      carry-on bags; non-motorized
                                                      collapsible luggage carts; change
                                                      purses; clutch bags; clutch purses;
                                                      coin purses; cosmetic cases sold


                                        5
Case: 1:20-cv-02421 Document #: 17 Filed: 04/23/20 Page 6 of 18 PageID #:563



                                                 empty; credit card cases; diaper
                                                 bags; document cases; drawstring
                                                 pouches; duffel bags; fanny packs;
                                                 felt pouches; garment bags for
                                                 travel; golf umbrellas; gym bags;
                                                 handbags; hat boxes for travel;
                                                 key cases; knapsacks; luggage;
                                                 overnight bags; overnight cases;
                                                 parasols; passport cases, holders
                                                 and wallets; patio umbrellas;
                                                 pocketbooks; purses; satchels;
                                                 school bags; shoe bags for travel;
                                                 leather shopping bags; mesh
                                                 shopping bags; textile shopping
                                                 bags; shoulder bags; all-purpose
                                                 sports bags; suitcases; toiletry
                                                 cases sold empty; tote bags; travel
                                                 bags; trunks for traveling;
                                                 umbrellas; valises; vanity cases
                                                 sold empty; waist packs; wallets
                                                 in Class 018.

                                                 For: Clothing for use by men,
                                                 women and children; namely,
                                                 anoraks; aprons; ascots;
                                                 babushkas; bandannas; bathing
                                                 suits; bathrobes; belts; blazers;
                                                 blouses; blousons; bodysuits;
                                                 boleros; boots; boxer shorts;
                                                 brassieres; briefs; baby buntings;
                                                 caftans; camisoles; capes; caps;
                                                 cardigans; chemises; clogs; cloth
                                                 diapers; fur coats; suit coats; top
                                                 coats; corselets; culottes; dresses;
                                                 earmuffs; galoshes; garter belts;
                                                 girdles; gloves; nightgowns; halter
                                                 tops; hats; headbands; hosiery;
                                                 jackets; jeans; jogging suits;
                                                 jumpers; jumpsuits; kerchiefs;
                                                 kimonos; leggings; leotards;
                                                 loungewear; mittens; moccasins;
                                                 mufflers; neckerchiefs; neckties;
                                                 neckwear; negligees; nightshirts;
                                                 overalls; overcoats; overshoes;
                                                 pajamas; panties; pants; pantsuits;
                                                 pantyhose; parkas; pedal pushers;
                                                 peignoirs; pinafores; playsuits;
                                                 pocket squares; ponchos;
                                                 pullovers; raincoats; sandals;
                                                 scarves; shawls; shirts; shorts;
                                                 undershirts; shoes; sweat shorts;
                                                 skirts; ski suits; slacks; snowsuits;
                                                 socks; sport coats; sport shirts;


                                     6
   Case: 1:20-cv-02421 Document #: 17 Filed: 04/23/20 Page 7 of 18 PageID #:564



                                                     stockings; stoles; suits;
                                                     suspenders; sweat pants;
                                                     sweatshirts; sweaters; t-shirts;
                                                     trousers; tuxedos; underpants;
                                                     vests; vested suits; and warm-up
                                                     suits in Class 025.

5,173,476     DIOR SO REAL           April 4, 2017   For: Eyeglasses, sunglasses,
                                                     goggles for sports; spectacle
                                                     frames, spectacle cases; containers
                                                     for contact lenses; protective
                                                     cases, bags, satchels and covers
                                                     for computers, tablets, mobile
                                                     telephones and MP3 players in
                                                     Class 009.

                                                     For: Jewelry; precious stones;
                                                     precious metals and their alloys,
                                                     jewelry bracelets, jewelry
                                                     brooches, jewelry necklaces,
                                                     jewelry chains, medals, pendants,
                                                     earrings, rings, charms, tie pins;
                                                     cuff links; key rings of precious
                                                     metals; jewelry cases; boxes of
                                                     precious metal; boxes, cases and
                                                     presentation cases for timepieces
                                                     and jewelry; timepieces,
                                                     chronometric instruments,
                                                     watches, watch bands in Class
                                                     014.

                                                     For: Leather and imitation leather;
                                                     animal skins and furs; trunks and
                                                     suitcases; wallets; coin purses;
                                                     credit card holders; briefcases of
                                                     leather or imitation leather; key
                                                     cases of leather or imitation
                                                     leather; garment bags for travel;
                                                     all-purpose carrying bags,
                                                     backpacks, handbags, traveling
                                                     bags; vanity cases sold empty;
                                                     clutch bags of leather; toiletry and
                                                     make-up bags sold empty; boxes
                                                     of leather; umbrellas in Class 018.

5,505,434     J'ADIOR                July 3, 2018    For: Eyeglasses, sunglasses,
                                                     goggles for sports; spectacle
                                                     frames, spectacle cases; protective
                                                     cases, bags, satchels and covers
                                                     for computers, tablets, mobile
                                                     telephones and MP3 players;
                                                     cases for telephones, protective
                                                     cases for telephones in Class 009.

                                        7
Case: 1:20-cv-02421 Document #: 17 Filed: 04/23/20 Page 8 of 18 PageID #:565




                                                 For: Jewelry, jewelry articles;
                                                 precious and semi-precious
                                                 stones; pearls; precious metals and
                                                 their alloys; items of jewelry,
                                                 namely, bracelets, brooches,
                                                 necklaces, chains, medals,
                                                 pendants, earrings, rings, and
                                                 charms; tie pins; cuff links; key
                                                 rings; jewelry cases; boxes of
                                                 precious metals; presentation
                                                 boxes and cases for jewelry and
                                                 timepieces; timepieces;
                                                 chronometric instruments;
                                                 watches; watch bands; watch
                                                 dials; chronographs in Class 014.

                                                 For: Leather and imitation leather;
                                                 animal skins and fur pelts; trunks
                                                 and suitcases; wallets; coin
                                                 purses; credit card holders;
                                                 briefcases of leather or imitation
                                                 leather; attaché cases and
                                                 document cases of leather and
                                                 imitation leather; protective
                                                 covers for clothing, namely,
                                                 garment bags for travel; key cases
                                                 of leather or imitation leather; all-
                                                 purpose carrier bags; backpacks;
                                                 handbags; traveling bags; vanity
                                                 cases sold empty; clutch bags of
                                                 leather; traveling sets being
                                                 luggage of leather; toiletry and
                                                 make-up bags sold empty; leather
                                                 boxes not being jewelry boxes;
                                                 umbrellas; shoulder belts of
                                                 leather in Class 018.

                                                 For: Clothing, namely, layettes,
                                                 bibs not of paper, bath robes,
                                                 bathing suits, shorts, belts,
                                                 suspenders, blouses, cardigans,
                                                 trousers, overalls, combinations,
                                                 shirts, t-shirts, skirts, polo shirts,
                                                 pullovers, vests, dresses, coats,
                                                 tailleurs, parkas, overcoats,
                                                 blousons, jackets, underwear, furs
                                                 being clothing, wedding dresses,
                                                 gloves, mittens, scarves, stoles,
                                                 sashes for wear, shawls, neckties,
                                                 collars, caps, hats, visors, hosiery,
                                                 men's suits, ponchos, raincoats,
                                                 socks, tights, leggings, pajamas,


                                     8
     Case: 1:20-cv-02421 Document #: 17 Filed: 04/23/20 Page 9 of 18 PageID #:566



                                                               tracksuits, cuffs, and bedroom
                                                               slippers; footwear; beach, ski, and
                                                               sports footwear; boots; ankle
                                                               boots; sandals; pumps being
                                                               footwear; esparto shoes and
                                                               sandals; headbands; headwear;
                                                               headgear being knitted caps;
                                                               clothing for sports, namely, shorts
                                                               and shirts; clothing for children,
                                                               namely, hats, shorts, dresses, and
                                                               shoes in Class 025.

3,002,132                                    September 27,     For: Jewelry; jewelry chains;
                                             2005              charms, medals; pins being
                                                               jewelry in Class 014.




2,790,589                                    December 9,       For: Optical apparatus and
                                             2003              instruments, namely, spectacles,
                                                               sunglasses in Class 009.

                                                               For: Precious metals in general
                                                               and their alloys sold in bulk;
                                                               precious metals and their alloys
                                                               sold at retail; jewelry, charms,
                                                               medals in Class 014.

                                                               For: Clothing for use by men,
                                                               namely, blousons; boxer shorts;
                                                               cardigans; neckties; neckwear;
                                                               pants; pullovers; scarves; shirts;
                                                               shorts; sweat shorts; sport shirts;
                                                               sweatshirts; sweaters; t-shirts;
                                                               trousers in Class 025.


6.     The CHRISTIAN DIOR Trademarks have been used exclusively and continuously in the

       U.S. by Dior, and have never been abandoned.             The above registrations for the

       CHRISTIAN DIOR Trademarks are valid, subsisting, in full force and effect, and many

       are incontestable pursuant to 15 U.S.C. § 1065. True and correct copies of the above

       United States Registration Certificates are attached hereto as Exhibit 1.


                                                9
     Case: 1:20-cv-02421 Document #: 17 Filed: 04/23/20 Page 10 of 18 PageID #:567




7.      The CHRISTIAN DIOR Trademarks are exclusive to Dior, and are displayed extensively

        on Dior Products and in Dior’s marketing and promotional materials. Dior Products have

        long been among the most famous and popular of their kind in the world and have been

        extensively promoted and advertised at great expense.       In fact, Dior has expended

        millions of dollars annually in advertising, promoting and marketing featuring the

        CHRISTIAN DIOR Trademarks. Dior Products have also been the subject of extensive

        unsolicited publicity resulting from their high quality and popularity among high profile

        celebrities who don Dior Products at red carpet events. Representative photographs of

        celebrities adorned with Dior Products at red carpet events are attached hereto as Exhibit

        2.   Because of these and other factors, the Dior name and the CHRISTIAN DIOR

        Trademarks have become famous throughout the United States.

8.      The CHRISTIAN DIOR Trademarks are distinctive when applied to the Dior Products,

        signifying to the purchaser that the products come from Dior and are manufactured to

        Dior’s quality standards. Whether Dior manufactures the products itself or licenses others

        to do so, Dior has ensured that products bearing its trademarks are manufactured to the

        highest quality standards.     The CHRISTIAN DIOR Trademarks have achieved

        tremendous fame and recognition, which has only added to the distinctiveness of the

        marks. As such, the goodwill associated with the CHRISTIAN DIOR Trademarks is of

        incalculable and inestimable value to Dior.

9.      Since at least as early as 1999, Dior has operated a website where it promotes Dior

        Products at dior.com. Dior Products are featured and described on the website, and, since

        2001, some of them are available for purchase. The dior.com website features proprietary




                                                10
      Case: 1:20-cv-02421 Document #: 17 Filed: 04/23/20 Page 11 of 18 PageID #:568




         content, images, and designs exclusive to Dior. Attached hereto as Exhibit 3 is a true and

         correct copy of a portion of the dior.com website.

10.      The Dior Copyrighted Designs are registered with the United States Copyright Office.

         The registrations include, but are not limited to: “BEE” (U.S. Copyright Registration No.

         VA 657-906), issued by the Register of Copyrights on June 17, 1994; “BEE” (U.S.

         Copyright Registration No. VA 655-762), issued by the Register of Copyrights on June

         17, 1994; “BEE” (U.S. Copyright Registration No. VA 657-903), issued by the Register

         of Copyrights on June 17, 1994; “BEE” (U.S. Copyright Registration No. VA 657-904),

         issued by the Register of Copyrights on June 17, 1994; and “BEE” (U.S. Copyright

         Registration No. VA 657-905), issued by the Register of Copyrights on June 17, 1994.

         True and correct copies of the U.S. federal copyright registration certificates for the

         above-referenced Dior Copyrighted Designs are attached hereto as Exhibit 4.

11.      Dior has expended substantial time, money, and other resources in developing,

         advertising and otherwise promoting the CHRISTIAN DIOR Trademarks. As a result,

         products bearing the CHRISTIAN DIOR Trademarks are widely recognized and

         exclusively associated by consumers, the public, and the trade as being high quality

         products from Dior. Dior is a multi-million-dollar operation, and Dior Products have

         become among the most popular of their kind in the world.

12.      The success of the Dior brand has resulted in its significant counterfeiting. Consequently,

         Dior has a worldwide anti-counterfeiting program and regularly investigates suspicious e-

         commerce stores identified in proactive Internet sweeps and reported by consumers. In

         recent years, Dior has identified numerous fully interactive e-commerce stores, including




                                                 11
      Case: 1:20-cv-02421 Document #: 17 Filed: 04/23/20 Page 12 of 18 PageID #:569




         those1 operating under the seller aliases identified in Schedule A to the Complaint

         (collectively, the “Seller Aliases”), which were offering for sale and/or selling

         unauthorized and unlicensed products, including clothing and fashion accessories, using

         infringing and counterfeit versions of Dior’s federally registered CHRISTIAN DIOR

         Trademarks, unauthorized copies of the federally registered Dior Copyrighted Designs, or

         both (collectively, the “Unauthorized Dior Products”) to consumers in this Judicial

         District and throughout the United States.

13.      I perform, supervise, and/or direct investigations related to Internet-based infringement of

         the CHRISTIAN DIOR Trademarks and the Dior Copyrighted Designs.                         Our

         investigation shows that Defendants are using the Seller Aliases to sell Unauthorized Dior

         Products from foreign countries such as China to consumers in the U.S. and elsewhere. I,

         or someone working under my direction, analyzed each of the e-commerce stores

         operating under the Seller Aliases and determined that Unauthorized Dior Products were

         being offered for sale to residents of the United States, including Illinois residents. This

         conclusion was reached through visual inspection of the products listed for sale on each e-

         commerce store, the price at which the Unauthorized Dior Products were offered for sale,

         other features commonly associated with websites selling counterfeit products, and

         because Defendants and their e-commerce stores do not conduct business with Dior and

         do not have the right or authority to use the CHRISTIAN DIOR Trademarks or copy the

         Dior Copyrighted Designs for any reason. In addition, each e-commerce store offered

         shipping to the United States, including Illinois. Dior also conducted searches of the

         public WhoIs information regarding the Domain Names and identified the provided e-


1
 The e-commerce store urls are listed on Schedule A to the Complaint under the Online Marketplaces
and Domain Names.

                                                  12
      Case: 1:20-cv-02421 Document #: 17 Filed: 04/23/20 Page 13 of 18 PageID #:570




         mail addresses for each domain. True and correct copies of screenshot printouts showing

         the active e-commerce stores operating under the Seller Aliases reviewed are attached as

         Exhibit 5, and WhoIs information for the Domain Names is attached as Exhibit 6.

14.      Defendants have targeted sales to Illinois residents by setting up and operating e-

         commerce stores that target U.S. consumers using one or more Seller Aliases, offer

         shipping to the U.S., including Illinois, accept payment in U.S. dollars and have sold

         Unauthorized Dior Products to residents of Illinois.

15.      Defendants concurrently employ and benefit from substantially similar advertising and

         marketing strategies. For example, Defendants facilitate sales by designing e-commerce

         stores operating under the Seller Aliases so that they appear to unknowing consumers to

         be authorized online retailers, outlet stores, or wholesalers. E-commerce stores operating

         under the Seller Aliases appear sophisticated and accept payment in U.S. dollars via credit

         cards, Alipay, Amazon Pay, Western Union and/or PayPal. E-commerce stores operating

         under the Seller Aliases often include content and images that make it very difficult for

         consumers to distinguish such stores from an authorized retailer. Dior has not licensed or

         authorized Defendants to use any of the CHRISTIAN DIOR Trademarks or copy the Dior

         Copyrighted Designs, and none of the Defendants are authorized retailers of genuine Dior

         Products.

16.      Many Defendants also deceive unknowing consumers by using the CHRISTIAN DIOR

         Trademarks without authorization within the content, text, and/or meta tags of their online

         stores in order to attract various search engines crawling the Internet looking for websites

         relevant to consumer searches for Dior Products. Other e-commerce stores operating

         under Seller Aliases omit using CHRISTIAN DIOR Trademarks in the item title to evade



                                                  13
      Case: 1:20-cv-02421 Document #: 17 Filed: 04/23/20 Page 14 of 18 PageID #:571




         enforcement efforts while using strategic item titles and descriptions that will trigger their

         listings when consumers are searching for Dior Products.

17.      On information and belief, Defendants have engaged in fraudulent conduct when

         registering the Seller Aliases by providing false, misleading and/or incomplete

         information to Internet based e-commerce platforms. On information and belief, certain

         Defendants have anonymously registered and maintained Seller Aliases to prevent one

         from learning their true identities and the scope of their e-commerce operation.

18.      On information and belief, Defendants regularly register or acquire new seller aliases for

         the purpose of offering for sale and selling Unauthorized Dior Products. Such seller alias

         registration patterns are one of many common tactics used by the Defendants to conceal

         their identities and the full scope and interworking of their counterfeiting operation, and

         to avoid being shut down.

19.      Even though Defendants operate under multiple fictitious aliases, the e e-commerce stores

         operating under the Seller Aliases often share unique identifiers, such as templates with

         common design elements that intentionally omit any contact information or other

         information for identifying Defendants or other Seller Aliases they operate or use. E-

         commerce stores operating under the Seller Aliases include other notable common

         features such as use of the same registration patterns, accepted payment methods, check-

         out methods, keywords, illegitimate search engine optimization (SEO), advertising

         tactics, similarities in price and quantities, the same incorrect grammar and misspellings,

         and/or the use of the same text and images. Additionally, Unauthorized Dior Products for

         sale by the Seller Aliases bear similar irregularities and indicia of being unauthorized to




                                                   14
      Case: 1:20-cv-02421 Document #: 17 Filed: 04/23/20 Page 15 of 18 PageID #:572




         one another, suggesting that many of the Unauthorized Dior Products may be

         manufactured by and come from a common source and that Defendants are interrelated.

20.      On information and belief, Defendants are in constant communication with each other and

         regularly participate in QQ.com chat rooms and through websites such as

         sellerdefense.cn, kaidianyo.com and kuajingvs.com regarding tactics for operating

         multiple accounts, evading detection, pending litigation, and potential new lawsuits.

21.      Counterfeiters such as Defendants typically operate under multiple Seller Aliases and

         payment accounts so that they can continue operation in spite of Dior’s enforcement

         efforts. On information and belief, Defendants maintain off-shore bank accounts and

         regularly move funds from their financial accounts to off-shore bank accounts outside the

         jurisdiction of this Court to avoid payment of any monetary judgment awarded to Dior.

22.      On information and belief, Defendants are an interrelated group of counterfeiters working

         in active concert to knowingly and willfully manufacture, import, distribute, offer for sale,

         and sell Unauthorized Dior Products in the same transaction, occurrence, or series of

         transactions or occurrences. Defendants, without any authorization or license from Dior,

         have jointly and severally, knowingly and willfully used and continue to use the

         CHRISTIAN DIOR Trademarks and/or copy the Dior Copyrighted Designs in connection

         with the advertisement, distribution, offering for sale, and sale of Unauthorized Dior

         Products into the United States and Illinois over the Internet.

23.      Monetary damages cannot adequately compensate Dior for ongoing infringement because

         monetary damages fail to address the loss of control of and damage to Dior’s reputation

         and goodwill.     Furthermore, monetary damages are difficult, if not impossible, to




                                                   15
      Case: 1:20-cv-02421 Document #: 17 Filed: 04/23/20 Page 16 of 18 PageID #:573




         ascertain due to the inability to calculate measurable damage in dollars and cents caused

         to Dior’s reputation and goodwill by acts of infringement.

24.      Dior’s goodwill and reputation are irreparably damaged when CHRISTIAN DIOR

         Trademarks are used in connection with the offering for sale or sale of goods not

         authorized, produced, or manufactured by Dior. Dior’s goodwill and reputation are also

         irreparably damaged when the Dior Copyrighted Designs are reproduced, distributed, and

         displayed to the public without permission. Moreover, brand confidence is damaged,

         which can result in a loss of future sales and market share. The extent of harm to Dior’s

         reputation and goodwill and the possible diversion of customers due to loss in brand

         confidence are largely unquantifiable.

25.      Dior is further irreparably harmed by the unauthorized use of the CHRISTIAN DIOR

         Trademarks and Dior Copyrighted Designs because counterfeiters take away Dior’s

         ability to control the nature and quality of the Unauthorized Dior Products. Loss of

         quality control over goods offered for sale or sold under the CHRISTIAN DIOR

         Trademarks or that copy the Dior Copyrighted Designs and, in turn, loss of control over

         our reputation is neither calculable nor precisely compensable.

26.      The use of the CHRISTIAN DIOR Trademarks in connection with the offering for sale or

         sale of goods not authorized, produced, or manufactured by Dior is likely causing and will

         continue to cause consumer confusion, which weakens Dior’s brand recognition and

         reputation. Consumers who mistakenly believe that the Unauthorized Dior Products he or

         she has purchased originated from Dior will come to believe that Dior offers low-quality

         products. Inferior quality products will result in increased skepticism and hesitance in

         consumers presented with genuine Dior Products, resulting in a loss or undermining of



                                                  16
      Case: 1:20-cv-02421 Document #: 17 Filed: 04/23/20 Page 17 of 18 PageID #:574




         Dior’s reputation and goodwill.      Indeed, there is damage to Dior’s reputation and

         goodwill even if a consumer knows that the goods he or she is purchasing are counterfeit.

         Prospective consumers who see inferior Unauthorized Dior Products worn by others may

         mistakenly believe such goods to be genuine and may consequently develop a poor

         impression of Dior and the CHRISTIAN DIOR Trademarks. Such post-sale confusion

         results in damage to Dior’s reputation and correlates to a loss of unquantifiable future

         sales.

27.      Dior is further irreparably damaged due to a loss of exclusivity. Dior Products are meant

         to be exclusive. Dior’s extensive marketing and innovative designs are aimed at growing

         and sustaining sales. The CHRISTIAN DIOR Trademarks and Dior Copyrighted Designs

         are distinctive and signify to consumers that the products originate from Dior and are

         manufactured to Dior’s high quality standards. When counterfeiters use the CHRISTIAN

         DIOR Trademarks and/or copy the Dior Copyrighted Designs to offer for sale or sell

         goods without Dior’s authorization, the exclusivity of Dior’s products, as well as Dior’s

         reputation, are damaged and eroded, resulting in a loss of unquantifiable future sales.

28.      Dior will suffer immediate and irreparable injury, loss, or damage if an ex parte

         Temporary Restraining Order is not issued in accordance with Federal Rule of Civil

         Procedure 65(b)(1).

         I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.




                                                  17
  Case: 1:20-cv-02421 Document #: 17 Filed: 04/23/20 Page 18 of 18 PageID #:575




Executed this the 16th day of April 2020 at Paris, France.




                                             _____________________________________
                                             Nicolas Lambert




                                                18
